DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, in view of Clements, US-10802582.
In regards to claim 1, Perez discloses a display (Fig. 1A, 10 system containing 16 display; Par. 0091 “device 16 such as a television, a monitor, a high-definition television (HDTV)”), comprising: a camera to capture a first image of a head-mounted device (HMD) wearable by a user (Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera); a communication interface to receive pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view; Par. 0085 communication with 
Perez does not disclose expressly moving a second image to the location of focus on the display.
Clements discloses an augmented reality headset (Fig. 3, 104 AR headset) comprising an eye tracker (Fig. 3, 102 eye tracker) moving a second image to the location of focus on the display (Col. 24, 39-40 cursor following the user’s gaze).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that that a cursor can follow the eye gaze of Perez as Clements discloses. The motivation for doing so would have been to provide a user with feedback concerning the location of gaze.
Therefore, it would have been obvious to combine Clements with Perez to obtain the invention of claim 1.
In regards to claim 2, Perez and Clements, as combined above, disclose the pupil data comprises a gaze vector based on eye-tracking sensors in the HMD (Perez 
In regards to claim 3, Perez and Clements, as combined above, disclose the camera comprises an external camera (Perez Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera). 
In regards to claim 4, Perez and Clements, as combined above, disclose the second image comprises a cursor (Clements Col. 24, 39-40 cursor following the user’s gaze).
In regards to claim 5, Perez and Clements, as combined above, disclose the processor is to track the eye of the user continuously and move the cursor in response to the location of focus as the eye is tracked (Clements Col. 24, 39-40 cursor following the user’s gaze).
In regards to claim 6, Perez and Clements, as combined above, disclose the second image comprises an icon and to move the second image comprises moving the icon to the location of focus (Clements Col. 24, 39-40 cursor, i.e. icon, following the user’s gaze).
In regards to claim 8, Perez discloses a method, comprising: capturing a first image of a head-mounted device (HMD) wearable by a user (Fig. 1A, 20A and 20B capture devices and Fig. 5A/5B, 113 front facing camera); receiving pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view); determining an orientation of the HMD based on the first image of the HMD (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B; Par. 0173, 0175, 0176 determining an orientation and field of view of the HMD using image data including the 
Perez does not disclose expressly moving a second image to a favored location on the display, wherein the favored location is based on the eye-tracking profile.
Clements discloses an augmented reality headset (Fig. 3, 104 AR headset) comprising an eye tracker (Fig. 3, 102 eye tracker) moving a second image to the location of focus on the display, wherein the location of focus is the current favored location (Col. 24, 39-40 cursor following the user’s gaze).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that that a cursor can follow the eye gaze of Perez as Clements discloses. The motivation for doing so would have been to provide a user with feedback concerning the location of gaze.
Therefore, it would have been obvious to combine Clements with Perez to obtain the invention of claim 8.
In regards to claim 9, Perez and Clements, as combined above, disclose the tracking the eye of the user is performed for a predetermined amount of time to generate the eye-tracking profile of the user (Clements Col. 24, 39-40 cursor following the user’s gaze while the user operates the device, which is a predetermined amount of time, i.e. always).

In regards to claim 13, Perez discloses non-transitory computer readable storage medium encoded with instructions executable by a processor (Par. 0006 storage locations), the non-transitory computer-readable storage medium comprising: instructions to determine a spatial orientation of a head-mounted device (HMD) wearable by a user (Par. 0171 determining and tracking a user’s field of view using cameras 20A and 20B; Par. 0173, 0175, 0176 determining an orientation and field of view of the HMD using image data including the front facing cameras and additionally an orientation sensor); instructions to receive pupil data from the HMD (Par. 0211 determining a gaze in the user’s field of view); instructions to track an eye of the user based on a spatial orientation of the HMD and the pupil data to determine a location of focus of the user (Par. 0211 determining a gaze in the user’s field of view, wherein the eye tracking profile is the location of the user’s gaze).
Perez does not disclose expressly instructions to move an image to the location of focus on the display.
Clements discloses an augmented reality headset (Fig. 3, 104 AR headset) comprising an eye tracker (Fig. 3, 102 eye tracker) moving an image to the location of focus on the display (Col. 24, 39-40 cursor following the user’s gaze).

Therefore, it would have been obvious to combine Clements with Perez to obtain the invention of claim 13.
In regards to claim 14, Perez and Clements, as combined above, disclose instructions to compare the location of focus to a displayed image to determine the image that the user is focused on (Clements Col. 24, 39-49 a cursor follows a user’s gaze and highlights an icon, i.e. comparing the location of focus to an image, which can be opened by blinking and shows a menu).
In regards to claim 15, Perez and Clements, as combined above, disclose instructions to display a menu associated with the image that is focused on by the user (Clements Col. 24, 39-49 a cursor follows a user’s gaze and highlights an icon, i.e. comparing the location of focus to an image, which can be opened by blinking and shows a menu).
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, and Clements, US-10802582, as combined above in regards to claims 1 and 8, in further view of Lyren, US-20150091780.
In regards to claim 7, Perez and Clements, as combined above, do not disclose expressly the second image comprises an advertisement and to move the second image comprises moving the advertisement in a web browser to the location of focus.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that an advertisement can follow the user focus in the manner of the cursor of Perez and Clements, as combined above. The motivation for doing so would have been so the user can read the advertisement and it will not disappear as soon as the user looks away.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lyren with Perez and Clements to obtain the invention of claim 7.
In regards to claim 11, Perez and Clements, as combined above, do not disclose expressly transmitting the eye-tracking profile of the user to a third party; and receiving from the third party a graphical advertisement to display on the favored location on the display.
Lyren discloses a web-based UI (Par. 0030) transmitting the eye-tracking profile of the user to a third party (Par. 0030 third party storage; Par. 0144 showing an advertisement at the favored location, wherein the location of focus is the current favored location); receiving from the third party a graphical advertisement to display on the favored location on the display (Par. 0144 showing an advertisement at the favored location, wherein the location of focus is the current favored location).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the location of focus, i.e. eye tracking profile, is sent to a third party to determine if an advertisement is to be shown at the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lyren with Perez and Clements to obtain the invention of claim 11.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, US-20130083003, and Clements, US-10802582, as combined above in regards to claim 8, in further view of Lyren, US-20150091780.
In regards to claim 12, Perez and Clements, disclose using a biometric sensors (Par. 00249).
Perez and Clements do not disclose expressly, receiving biometric data of the user from the bio-glasses; determining a cognitive load of the user based on the biometric data; and adjusting the second image in the favored location on the display based on the cognitive load of the user.
Publicover discloses receiving biometric data of the user from the bio-glasses (Par. 0280 cognitive load determined by dilation of pupils; Par. 0003 eye tracking on HMD); determining a cognitive load of the user based on the biometric data (Par. 0280 cognitive load determined by dilation of pupils; Par. 0003 eye tracking on HMD); and adjusting the second image in the favored location on the display based on the cognitive load of the user (Par. 0302 providing familiar visual feedback to reduce cognitive load).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the cognitive load can be measured and reduced using the method of Publicover in the device of Perez of Clements. The motivation for doing so would have been reduce cognitive load (Publicover Par. 0302).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/23/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622